| Case 20-10343-LSS Doc 3796 Filed 05/12/21 Pagelof5

 

] nf 28F 2ZOZ7/
| pe / 27, ZOR/ FILED

2021 MAY 12 AM 8:53

 

ST XH eer. MMH Cox SLL oe CA Grek’
adn 4 OX take BLL. . Sie mae

 

| 7 ; of q - re . ee: _ 7 A
|_ Ze ALE AY fe faced a9 A CG C JA a

/ , 4 5 , f Ds , 5 sl ’ 3
Zc o, p a ae ? Me , ; IEF4 AT La 2 aadle yc

4 7 y
J CQKE JA Lo. ALP ee 777
A ptt Moen, AD ay! Dee alr : LA LAU ?

 

re 7 ? q-
l YA pb q Ho cade a aa
Alo ACof- a gygwoiel” 4,1

 

 
 

 
 

Case 20-10343-LSS Doc 3796 Filed 05/12/21 Page 3of5

  

 

 
Case 20-10343-LSS Doc 3796 Filed 05/12/21 Page4of5

 

 

 
Case 20-10343-LSS Doc 3796 ' ? ye 5o0f5

SOAQ

 

VSS

M6) Co

YES fPODVL. HO%

x

O 4B
C
_ x

S6L —Y¥S- se

DWdAYANYA

S\N

asyO

 

 
